Exhibit 10.9 2007 Two Tiered Executive Compensation Arrangement



2007 Incentive Cash Compensation Program.

During 2007, named executive officers, Messrs. Murphy, Shencavitz, Bonsey,
Dalton, Hurley, and Leackfeldt participated in an annual cash incentive
compensation plan with two tiers representing an opportunity for incentive
payments. This plan was approved by the Company's Board of Directors in 2007,
but is not reduced to a formal written plan, arrangement, or program. The first
tier provided for a payment equal to the corporate payout to the majority of all
staff based on the final net income of the Company for 2007. A second tier
provided for a pool of funds of one-and a half times the percentage paid under
the general corporate plan to be distributed among nine identified senior
managers at the Board’s discretion based on performance, completion of strategic
initiates, and functional results for 2007. Each named executive received 5% of
their 2007 base salary under tier one and a pro-rata share of the second $83,850
discretionary pool distributed among the nine senior managers. The total
distribution to named executive officers represented 12.50% of their 2007 base
earnings.



The 2007 two tiered incentive program is detailed in the table immediately
below. Line A represents the 2007 income threshold required to trigger any
incentive payment to plan participants. The Company achieved the $7.154 million
net income bolded on Line D, and payments were distributed accordingly to the
named executive officers.

2007
Net Income

Tier 1
General Incentive Payout as Percent of Salary

Tier 2
Percentage of Salary Contributed to Discretionary Pool for Senior Management

Dollars Contributed to Senior Management Discretionary Pool

A

$6,880,000 (Threshold)

3.00%

4.50%

$ 50,316

B

$7,017,000

4.00%

6.00%

$ 67,088

C

$7,085,000

4.50%

6.75%

$ 75,474

D

$7,154,000

5.00%

7.50%

$ 83,850

E

$7,223,000

5.50%

8.25%

$ 92,246

F

$7,292,000

6.00%

9.00%

$100,632

 

 